Citation Nr: 1409052	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of prostate cancer. 

2.  Whether the reduction from 100 to 20 percent for residuals of prostate cancer, effective from November 1, 2011, was proper.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronebeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2011, the RO proposed to reduce the evaluation for the prostate cancer from 100 percent to 20 percent.  The notice informed the Veteran that he could submit evidence in support of his claim within 60 days of the letter's issuance.  In the August 2011 rating decision on appeal, the RO reduced the evaluation assigned for the Veteran's service-connected prostate cancer from 100 percent to 20 percent, effective from November 1, 2011. 

In a statement received in September 2011, the Veteran indicated his disagreement with the RO's reduction of his rating from 100 percent to 20 percent, and with the currently assigned 20 percent rating.  Accordingly, the Board construes his statements as also disagreeing with the reduction to 20 percent.  However, a statement of the case (SOC) addressing this matter has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board finds that the issues of an increased rating for prostate cancer and the propriety of the reduction are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It also finds that a claim for a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
In August 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript is in the file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1.  Send the Veteran VCAA notice to inform him of the information needed to substantiate a claim of entitlement to TDIU 

2.  Contact the Veteran and request that he identify all non-VA health care providers that have treated him for his prostate cancer.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of any records pertaining to the Veteran regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

4.  Obtain and associate with the claims file all currently outstanding records of VA treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

5.  Thereafter, afford the Veteran an appropriate VA examination to ascertain the severity and manifestations of his prostate cancer.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's prostate cancer, including indicating whether the cancer is still active versus in remission, and whether it involves any renal dysfunction, voiding dysfunction, urinary frequency, and/or obstructed voiding.
 
The examiner must discuss the effect of the disability on his occupational functioning and daily activities. 

6.  Thereafter, issue a SOC addressing the propriety of the reduction of the Veteran's evaluation for prostate cancer from 100 percent to 20 percent, effective from November 1, 2011.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that this issue will not be returned to the Board for appellate consideration unless he perfects an appeal. 

7.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his private attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. The record should not be returned to the Board before the Veteran has perfected his appeal regarding the rating reduction or until the applicable appeal period has expired.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



